


[ex10x1x1.jpg]


     July 20, 2011
Meritor, Inc.
2135 West Maple Road
Troy, Michigan 48084-7121 USA
800-535-5560 Tel


meritor.com


Mr. Carsten Reinhardt
[Redacted] 
 
Dear Carsten:
 
Subject: Mutually Agreed Upon Separation
 
This letter confirms your acceptance of a separation package from Meritor, Inc
(“Meritor” or the “Company”). The decision was reached after consideration of a
number of factors, including your service with Meritor and its predecessor. Both
parties expressly agree that your acceptance of this agreement is completely
voluntary. You and the Company have agreed to enter into this agreement pursuant
to the following terms and conditions and consideration:
 

      1.        This separation package is provided pursuant to and in
accordance with the letter agreement dated September 14, 2009 between you and
ArvinMeritor, Inc., which is now known as the Company (the "Employment
Agreement"). The Company's payment of the amounts and benefits described in
paragraphs 4 through 7, 9 and 13 of this Agreement will be subject to and
conditioned upon your executing and not revoking this Agreement, including
without limitation the release provisions of paragraph 17 and your compliance
with your obligations under this Agreement.       2. Pursuant to the Employment
Agreement, your employment with the Company will be terminated without cause
effective as of, and your last day of work will be, July 20, 2011. For purposes
of Section 409A of the Internal Revenue Code and the regulations and other
guidance thereunder ("Section 409A"), you will incur a "Separation from Service"
on July 20, 2011.       3. Pursuant to the Employment Agreement, you will
receive your accrued but unpaid base salary and any accrued and unused vacation
for 2011 in the form of a lump sum within thirty (30) days of July 20, 2011 or
such earlier date as is required by law . These amounts are eligible
compensation for purposes of the Company's tax-qualified and non-qualified
savings plans.       4. The Company will pay you separation pay on the following
terms and conditions:


 * Pursuant to the Employment Agreement, you will receive separation pay in an
   amount equal to thirty (30) months of your annual salary (at a compensation
   rate of $618,000.00 annually) payable in equal semi-monthly installments
   (except as provided in the next sentence) for the period commencing with the
   date of your Separation from Service and ending on January 15, 2014 the
   thirty (30) month anniversary thereof (the "Separation Period"). The Company
   will pay to you separation pay for the period from the date of your
   Separation from Service through the Release Effective Date (as defined in
   paragraph 22 of this Agreement) in accordance with paragraph 22 of this
   Agreement. Thereafter, separation pay will be paid in equal semi-monthly
   installments in accordance with normal payroll practices through the end of
   the Separation Period.

--------------------------------------------------------------------------------

 

Mr. Carsten Reinhardt
July 20, 2011
Page 2 of 6
 * A portion of your severance pay is intended to be exempt from Section 409A
   pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii). The amount that
   is exempt under Section 409A is the amount of separation pay that does not
   exceed two times the lesser of (1) your annualized compensation determined in
   accordance with Section 409A regulations and (2) the maximum amount that may
   be taken into account under IRC Section 401(a)(17) for the year in which you
   separate from service (the “409A Exempt Amount”). For purposes of this
   Agreement, the 409A Exempt Amount is $490,000.
    
 * The balance of your severance pay that is not exempt under the Section 409A
   exemption (the "409A Non-Exempt Amount") will be paid in equal semi-monthly
   payments beginning with the first payroll cycle after the payroll cycle in
   which the 409A Exempt Amount has been completely paid. For the avoidance of
   doubt, the first payroll cycle in which the 409A Non-Exempt Amount will
   commence will be a date that is not earlier than six months following the
   date of your Separation from Service.
    
 * All separation pay will be subject to applicable taxes and certain other
   benefit premium deductions described in paragraph 14 below.
    
 * In the event of your death prior to the end of the Separation Period, the
   payments and benefits described in this Agreement shall pass to your spouse
   at the same time and in the same form that would otherwise be payable to you.

      5.       Given that your last day of active employment will be July 20,
2011, you will be eligible to receive an incentive compensation plan (ICP)
payment for fiscal year 2011 for active time worked. Such payment will be
subject to the applicable formula, in accordance with the plan metrics and
program provisions. If in fact there is an ICP payment for fiscal year 2011,
there will be no adjustment made to your formula based award. Final award
determination, if any, is subject to approval by the Compensation & Management
Development Committee of the Board of Directors. If an award is approved,
payment will be made in a single lump sum in December 2011 in accordance with
the terms of the ICP.           6.  
You will be eligible to receive Long-Term Incentive (LTIP) Cash Performance Plan
awards based on your grant letter(s) as follows:
                -     
FY2009-FY2011 LTIP award will be paid in December 2011, pending Board of
Directors approval, based upon applicable formulae on a prorated basis (34
months out of 36) for time worked during the performance cycle.
                  -     
FY2010-FY2012 LTIP award will be paid in December 2012, pending Board of
Directors approval, based upon applicable formulae on a prorated basis (22
months out of 36) for time worked during the performance cycle.
                  -     
FY2011-2013 LTIP award will be forfeited per plan provisions requiring at least
12 months worked during the performance cycle.
            7.  
You have received annual grant(s) of restricted stock, including a special grant
at the time of your hire. If your separation ends prior to the vesting of your
restricted stock those shares will be forfeited at the end of the Separation
Period.
          8.  
Your financial planning, car allowance and excess liability coverage will cease
as of July 21, 2011.


--------------------------------------------------------------------------------

 

Mr. Carsten Reinhardt
July 20, 2011
Page 3 of 6
 

      9.       Pursuant to the Employment Agreement, you will receive Company
sponsored outplacement assistance in the form of a twelve (12) month program
commencing with the date of your Separation from Service at a cost not to exceed
$10,000.           10.  
Your Company short and long term disability coverage will cease as of July 21,
2011.
          11.  
Your active participation in the Company's tax-qualified savings plan will cease
as of July 21, 2011. You are 100% vested in your tax-qualified savings plan
deferrals and related Company matching contributions. You are 80% vested in the
pension contribution in your savings plan accounts. You will be able to request
a distribution from the Company's tax-qualified savings plan before the end of
your separation. Please contact T. Rowe Price for information about your Meritor
Savings Plan account at 1-800-922-9945. Benefits payable under the Company's
tax-qualified savings plan are subject to the terms of such plan.
          12.  
Your participation in the Company's non-qualified savings plan will cease as of
July 21, 2011. You are 100% vested in your account balance under the Company's
non-qualified savings plan. Benefits payable under the Company's non-qualified
savings plan will be subject to the terms of such plan, including a six month
wait.
          13.  
Pursuant to the Employment Agreement, if you are currently enrolled in medical,
dental and/or vision coverage, coverage will remain in force through January 31,
2014 and the associated deductions will remain in force through the end of the
Separation Period. After January 31, 2014, you will be entitled to continue your
group medical, dental and vision coverage at your own expense for a period of up
to 18 months through COBRA. Information as to the cost of such coverage will be
supplied to you approximately two weeks following the expiration of your
separation period. Life and accidental death and personal loss insurance
coverage will remain in force through the end of the Separation Period and the
life insurance coverage only may be converted to an individual policy within 31
days after termination of coverage by contacting MetLife at (888)622-6616.
Payroll deductions for any supplemental life insurance and/or supplemental
accidental death and dismemberment insurance coverage that you may have elected
will continue through January 31, 2014. MetLife will contact you through the
mail following that date with regard to your ability to convert the supplemental
coverage to an individual policy. If you become subsequently employed and
covered by a health insurance plan of a new employer, your coverage under the
Company’s health plans will cease as of the date you become covered under such
other employer’s health plan. You have an obligation to notify the Company as to
your employment status within thirty (30) days of your start date. With respect
to the continued health coverage provided pursuant to this paragraph 13, (A) to
the extent any such benefit is provided via reimbursement to you, no such
reimbursement will be made by the Company later than the end of the year
following the year in which the underlying expense is incurred, (B) any such
benefit provided by the Company in any year will not be affected by the amount
of any such benefit provided by the Company in any other year, subject to any
maximum benefit limitations under the applicable plan's terms, and (C) under no
circumstances will you be permitted to liquidate or exchange any such benefit
for cash or any other benefit.
          14.  
Your compensation checks will be mailed to your home or direct deposited unless
you specify otherwise. Please let us know in writing if you change your address.
          15.  
You will not disparage, portray in a negative light, or take any action which
would be harmful to, or lead to unfavorable publicity for, the Company or its
subsidiaries or divisions, or any of its or their current or former officers,
directors, employees, agents, consultants, contractors, owners, divisions,
parents or successors, whether public or private, including without limitation,
in any and all interviews, oral statements, written materials, electronically
displayed materials and materials or information displayed on Internet- or
intranet-related sites. In the event of a breach or threatened breach of this
paragraph, you agree that the Company will be entitled to injunctive relief in a
court of appropriate jurisdiction to remedy any such breach or threatened breach
and you acknowledge that damages would be inadequate and insufficient.


--------------------------------------------------------------------------------

 

Mr. Carsten Reinhardt
July 20, 2011
Page 4 of 6
 

      16.       The Company will instruct its officers, directors and employees
not to disparage you; not to portray you in a negative light; and not to
knowingly take any action that would be harmful to you, or that would result in
unfavorable publicity.           17.  
You will deliver promptly to the Company (and not keep in your possession or
deliver to any other person or entity) any and all property belonging to the
Company in your possession or under your control, including without limitation,
computer hardware/software, credit cards, PDA’s, pagers, other electronic
equipment, records, data, notes, reports, correspondence, financial information,
customer files and information and other documents or information (including any
and all copies of such Company property).
          18.  
You agree, on behalf of yourself, your heirs, executors, administrators and
assigns, to release, acquit and forever discharge the Company and its
subsidiaries and divisions and its and their respective current and former
officers, directors, employees, agents, owners, affiliates, successors and
assigns (the "Company Released Parties") of and from any and all manner of
actions and causes of action, suits, debts, damages, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, rights and demands
whatsoever, whether known or unknown ("Losses"), which you, your heirs,
executors, administrators and assigns ever had, now have or may hereafter have,
against the Company Released Parties or any of them arising out of or by reason
of any cause, matter or thing whatsoever, other than for amounts of separation
pay and benefits otherwise payable pursuant to this Agreement, including but not
limited to, the Age Discrimination in Employment Act; Title VII of the Civil
Rights Act, as amended, (regarding race, color, religion, sex and national
origin discrimination); Genetic Information Nondiscrimination Act; the Americans
with Disabilities Act; Family and Medical Leave Act; the Older Workers Benefit
Protection Act; Equal Pay Act; or Employee Retirement Income Security Act,
(ERISA) from the beginning of the world to the date hereof, including without
limitation, any and all matters relating to your employment by the Company and
its predecessors and the cessation thereof, any and all matters relating to your
compensation and benefits by or from the Company and its predecessors and any
and all matters arising under any federal, state or local statute, rule,
regulation or principle of contract law or common law.
             
You understand that as a result of this, you will not have the right to assert
that the Company unlawfully terminated your employment or violated any of your
rights in connection with your employment.
             
You affirm that you have not filed, and agree not to initiate or cause to be
initiated on your behalf, any complaint, charge, claim or proceeding against the
Company Released Parties before any federal, state or local agency, court or
other body relating to your employment, the cessation thereof or any other
matters covered by the terms described above, and agree not to voluntarily
participate in such a proceeding.
          19.  
You are covered under Meritor’s Management Liability and Company Reimbursement
Insurance Coverage Policy for all of your authorized acts, while an employee of
the Company.


--------------------------------------------------------------------------------

 

Mr. Carsten Reinhardt
July 20, 2011
Page 5 of 6
 

      20.       The Company and you agree that the terms and conditions of this
Agreement are confidential and that neither party will disclose the terms of
this Agreement to any third parties, other than (i) disclosure by you to your
spouse, (ii) disclosure by the Company or you to its or your respective
attorneys, auditors, financial advisors and accountants, (iii) as may be
required by law (including securities laws) or (iv) as may be necessary to
enforce this Letter Agreement. Without limiting the generality of the foregoing,
you acknowledge that the Company may, to the extent required by applicable law,
describe or incorporate the terms of this Agreement in, and/or file or
incorporate this Agreement as an exhibit to, one or more filings with the
Securities and Exchange Commission.           21.  
Meritor shall have the right to terminate this Agreement at any time if you
materially breach any of the obligations stated herein under this Agreement.
          22.  
You acknowledge that you have been advised to consult with an attorney prior to
signing this agreement. You also acknowledge, understand and agree that this
agreement is voluntarily entered into by you in consideration of the
undertakings by Meritor as set forth herein and is consistent in all respects
with the discussions by Meritor personnel with you relating to your separation.
          23.  
You agree that for a period of thirty (30) months following the date of your
Separation from Service (July 20, 2011) from the Company, you will not solicit
for employment any Meritor related employee, unless permission to do so is
granted to you in writing by Meritor’s CEO or his designee. You also agree that
you will not disclose, nor will you use any Meritor proprietary information. You
further agree that for a period of thirty (30) months you will not be employed
by nor will you consult with the following companies: Dana, DTNA, Daimler Truck
Power-Train Operations, American Axle, Volvo Powertrain, Volvo Trucks, Renault
Trucks, Mack Trucks, Oshkosh, and Navistar unless permission to do so is granted
to you in writing by Meritor’s CEO or his designee.
          24.  
You will have until August 10, 2011, in which to consider this Agreement, and
you may revoke this Agreement within seven days of signing. This Agreement will
not become effective until the revocation period has expired (the "Release
Effective Date"). For the avoidance of doubt, until such time as the Release
Effective Date, the separation pay described herein shall be limited to two
weeks of your current salary. Within one week following the Release Effective
Date, the Company will pay to you in a lump sum an amount equal to the balance
of any separation pay otherwise payable pursuant to paragraph 4 of this
Agreement for the period from the date of your Separation from Service through
the Release Effective Date.
          25.  
If you decide not to sign this agreement you will be paid 2 weeks salary and the
dates and eligibility for the various incentives and benefits indicated in this
agreement would be modified to your final day of separation.
          26.  
In the event there is a dispute regarding this Agreement or your employment with
the Company, you and the Company agree that any such dispute will be resolved
solely and exclusively, by binding arbitration, by and under the rules of the
American Arbitration Association.


--------------------------------------------------------------------------------

 

Mr. Carsten Reinhardt
July 20, 2011
Page 6 of 6
 

      27.       This Agreement is a complete and final agreement between Meritor
and its successors and Carsten Reinhardt, and supersedes all other offers,
agreements, and negotiations. Notwithstanding the foregoing, the Invention
Assignment and Arbitration Agreements and policies set forth on The Company’s
intranet that apply to former employees remain in full force and effect.      
28.   This Agreement will be binding upon any successors to the Company.


Sincerely,     /s/ Vernon G. Baker, II     Vernon G. Baker, II Senior Vice
President and General Counsel     cc:     C. G. McClure           D. Riddell


Accepted and Agreed by:                     /s/ Carsten Reinhardt        Carsten
Reinhardt           August 5, 2011                     Date


--------------------------------------------------------------------------------